Munday, District Judge,
dissenting.
I am unable to agree with my brothers, in approving the opinion of the majority, on the question of submitting the crime of manslaughter to the jury.
Section 28-403, Comp. St. 1929, defines manslaughter as the unlawful killing of another without malice, either upon a sudden quarrel, or unintentionally, while the slayer is in •the commission of an unlawful act.
A “quarrel” is defined in Webster’s New International Dictionary as “a breach of concord, amity, or obligation; a disagreement; an antagonism in opinion, feeling, or conduct; esp., an angry dispute, contest, or strife; a brawl; altercation.”
That part of the definition applying to “an unlawful act” is not applicable to the instant case. How is that part applying to “the unlawful killing of another without malice * * * upon a sudden quarrel” applicable?
The controlling distinction between murder in the second degree and manslaughter is whether the defendant acted with malice, that is, with the purpose and intent to unlawfully kill the deceased. Lucas v. State, 78 Neb. 454, 111 N. W. 145. The question of malice, in any degree of homicide, is for the jury, where the circumstances are described by eyewitnesses and detailed by the defendant. Vollmer v. State, 24 Neb. 838, 40 N. W. 420. Therefore malice is not presumed in the instant case.
This leaves one element of the crime of manslaughter to be considered, in determining the defendant’s right to have the crime of manslaughter submitted to the jury, i.e., the “sudden quarrel.”
The trial court should not submit the charge of man*535slaughter if there is no evidence applicable to the charge. In other words, the court should instruct on the law applicable to the facts proved, and which the evidence tends to prove. An analysis of the cases cited in the majority opinion to sustain this well-recognized rule, and to sustain the trial court in not submitting the crime of manslaughter, reveals that the evidence is entirely different in the cases cited, excepting the Kennison case as hereinafter indicated, than in the instant case. These cases are authority for requiring the submission of the manslaughter charge under the facts and circumstances in the instant case. The cases are: (1) Clark v. State, 79 Neb. 473, 482, 113 N. W. 211, 804. The defendant was. convicted for the death of a conductor, while attempting to rob him. There is no evidence of a sudden quarrel; (2) Kennison v. State, 83 Neb. 391, 119 N. W. 768. The court gave instructions on all degrees of homicide, as well as self-defense and intoxication. There appeared to be no evidence that the killing was accidental; (3) Williams v. State, 103 Neb. 710, 174 N. W. 302. Defendant and others committed robbery. Officers went to arrest them, and the robbers immediately shot and killed an officer. There was no element of manslaughter; (4) Braunie v. State, 105 Neb. 355, 180 N. W. 567. Insanity was relied upon as a defense. The opinion states: “The only possible defense in this case was insanity;” (5) Simmons v. State, 111 Neb. 644, 197 N. W. 398. Judge Good in the opinion states: “There is no evidence in the record of any quarrel;” (6) Wever v. State, 121 Neb. 816, 238 N. W. 736. Defendant was found guilty of murder by administering strychnine. Where a defendant denies administering poison, there could be no sudden quarrel.
The question reduces itself to the exact point: If the defendant and his witnesses testify to facts, from which different inferences, as to a sudden quarrel, may be reasonably drawn, even though these facts are disputed, should the trial court submit the crime of manslaughter to the jury? Or, putting it differently, does the trial court have authority to pass upon such a state of facts and circum*536stances, and not submit them to the jury to determine the grade of homicide? For the court to pass upon such a state of facts would be denying the defendant a material right.
This court has answered the question. The second paragraph of the syllabus in Denison v. State, 117 Neb. 601, 221 N. W. 683, is:
“Where an information charges the crime of murder in the first degree, murder in the second degree and manslaughter are included in the charge, the degree ordinarily being for the jury; and where the evidence and circumstances of the killing are such that different inferences may properly be drawn therefrom as to the degree, the court should submit the different degrees to the jury for them to draw the inference.” (Italics by writer.)
A brief statement of the evidence for the defendant on this phase of the case is necessary to show the error in passing on the facts as to a “quarrel,” and in not instructing on the crime of manslaughter: That the decedent’s wife, who is a material witness for state, knew of no trouble between defendant and deceased; that there was no previous serious quarrel between defendant and deceased; that defendant went alone to deceased’s home and deceased was not there and nothing was stated as to action indicating ill will on defendant’s part; that defendant started to deceased’s home a second time with A1 Simon, who had the money coming to him from defendant and deceased, but had a fiat tire, and then went with Barta and Benak, witnesses for state and Simon; that none of these witnesses related any statement made by defendant of ill will towards deceased; that Barta did not hear many of the statements made by Mrs. Tarascio and her sister, Mary Bersane; that deceased was a violent and dangerous man, as testified to by several witnesses; that defendant weighed about 130 pounds and deceased about 200 pounds.
A1 Simon stated that he went to the deceased’s home with the defendant, Barta and Benak to get the money that was due him; that deceased was near the front of his truck at *537the time they arrived; that defendant said to deceased, “Tony, I want to talk to you,” and that the defendant further said, “Did you have a good trip?” and that the deceased said, “Yes; I had a nice trip this time;” that defendant said, “Did you get all the bills?” and deceased replied, “I have all of them in the house.” The defendant then said, “Go and get them and give Al his money, Tony; get your books and then come back and we’ll check it at my house.” Deceased then said, “We will not check it at your house no more,” and then the defendant said, “Well, * * * what do you mean? We put in all the money. You were supposed to let me take care of the books.” To this the deceased said, “We are not doing it any more. I will take care of my own money and my own books.” Witness then stated that deceased started yelling pretty loud about expenses and things like that, and deceased told defendant he would break his neck; that the first he saw, deceased moved and had his right hand in his rear pocket, and when he moved he put his hand down further in his pocket; that they talked back and forth at each other for 5 or 6 minutes; that the deceased was physically strong and was about 29 years of age and weighed 190 to 200 pounds; that after the shooting he and Barta carried the body over to the fence by the house and that he and Mrs. Tarascio took different articles from the pockets of the deceased, including a “.22” tan automatic gun from the right rear pocket, being the same pocket the deceased put his hand in before the shooting; that he had made trips with the deceased and the deceased had a gun on him; that deceased’s reputation for carrying a gun and for being a law-abiding citizen was bad.
The defendant testified in part:
“As quick as I got out of the car I told him, I said, ‘Tony, did you have any trouble on this last trip?’ and he said ‘No.’ And I went in the back of the truck and I kicked the tires, that was the only thing I was worried about was the tires; we just got through paying $258 for them, and I came back and I said, ‘Al Simon wants some money; how about figuring up and paying him off?’ So he said, ‘We will figure *538at my house from now on.’ I said * * * ‘That is not according to the agreement,’ and he said a word and I said a word and he started cursing and said something about breaking my neck and * * * when he went in his hip pocket I fired. Q. Into what pocket did he go? A. Into the right rear pocket. * * * Q. Now, did you go over there for the purpose of shooting Tarascio that night or having any trouble with him? A. No, sir. Q. Why did you shoot him? A. To save my own life.”
Defendant then stated: That he knew of the reputation of the deceased in the community for being a violent and dangerous man and that it was bad; that he did not say just before he shot, “Now, say something;” that immediately before he fired the shot the deceased seemed to be very angry with him and defendant was afraid of him; that he did not say after the shooting words in substance “Let’s go, boys; I got him;” that he bought the gun with Which he did the killing the day before the killing; that he kept the gun in his pocket loaded from the time he purchased the gun up to the time of the killing; that he did not buy the gun for the purpose of using it the way he did; that he carried it as he did not want his mother to know there was a gun in the house; that he tried to sell the gun the day he purchased it; that after he arrived at the truck where the deceased was they talked back and forth two or three minutes; that he (the defendant) was talking in a loud tone of voice, and that the deceased’s wife was not near at the time of the shooting.
The foregoing testimony and evidence and inferences therefrom show that there is a dispute between the witnesses for the state and the defendant in some of the testimony relating to the sudden quarrel. The fact, that there is such a dispute and that the dispute is partly caused by defendant’s statements, does not make the question as to the sudden quarrel any less a question for the jury. A1 Simon in his testimony also disputes some of the witnesses for the state. He relates a rather extended conversation between the defendant and deceased continuing about 5 or *5396 minutes. Simon’s testimony shows that the defendant and the deceased disputed, and that there was a sudden altercation.
Referring to the defendant’s theory of the defense in the case of Young v. State, 74 Neb. 346, 104 N. W. 867, the following language is used by Judge Barnes:
“With these conflicting statements in evidence, it was for the jury to determine who of the witnesses was entitled to the most credit, and which of them should be believed; and it was error for the court, by refusal to instruct, to ignore any part of the evidence. So we are satisfied that there was sufficient evidence introduced in support of defendant’s theory of the homicide to require the court to submit it to the jury by proper instructions.”
Who decides which of the witnesses are correct as to this sudden quarrel, the trial court or the jury? The facts and inferences therefrom should be submitted to the jury to decide as to the quarrel and the degree of homicide.
The fact, that no instruction was asked, is not controlling ; it was the duty of the court to instruct as to rules of law applicable without request. Young v. State, supra. It is the information and the evidence submitted that determine the issues that are to be submitted to the jury.
It is stated in the opinion submitted that the defense was that the defendant lawfully killed the deceased to save his own life. The' defendant was not obliged to rely only on the theory of self-defense. The defendant in pleading not guilty put in issue every charge and element of the crime included in first degree murder. Under the evidence there would be nothing inconsistent in the court instructing both on the crime of manslaughter and self-defense.
Judge Sedgwick, in Lucas v. State, supra, states the correct rule of law that should have been followed in instant case. In that case the defendant shot the deceased at a distance ; defendant thought the deceased armed; he was not; defendant saw the deceased coming and went into the house and secured a gun and shot deceased; after the defendant shot once he shot a second time through the smoke *540without waiting to see the result of the first shot. It is difficult to find as much evidence of a sudden quarrel as in the instant case. This court held that the questions of self-defense and manslaughter should be presented to the jury. The following well-reasoned statement from the opinion puts it well:
“If he (defendant) was not actuated by such desire and purpose to kill the deceased unlawfully, but killed the deceased under a mistaken notion that the circumstances were such as to justify the killing in self-defense, that is, if he acted unreasonably, rashly, and unnecessarily, but with a belief at the time that the law would justify him in so acting, and without any purpose or intent to kill the defendant unlawfully, he is guilty of manslaughter. If in killing the defendant he acted reasonably under the circumstances, that is, if the circumstances and appearances were such as to cause a reasonably prudent and cautious man to believe that such action was necessary to defend his life, then he is not guilty, and such action would be justifiable in self-defense.”
The jury recommended leniency. The jury may have thought that the defendant was guilty, but that second degree murder was too severe.
For the reasons stated, the writer is of the opinion that a new trial should be ordered.